Title: From James Madison to James Monroe, 1 November 1803
From: Madison, James
To: Monroe, James



Sir,
Department of State Novr. 1st. 1803
The case committed to the care of Mr. Erving in the inclosed letter (which I beg you to hand to him) being marked with very peculiar circumstances, I have thought it expedient also to request your advice to him and even your own direct interposition if you are encouraged to expect a suitable effect from it. Mr. McElwee, the father of the impressed young man, feeling with just sensibility the unwarrantable and barbarous treatment he has experienced, has made several efforts thro’ his friends in England and thro’ Major Lenox the public Agent, to procure his liberation; but has hitherto been disappointed in his object. It is hoped that neither of the delusive pretexts which have, as stated to me hitherto, availed to defeat it, will be permitted further to operate viz. That the young man has been drafted into other vessels from that into which he was first taken, and 2dly That he was born in the British Dominions. It may be answered as to the first, that the Admiralty Office must in this, as in every other instance, afford the means of tracing him with certainty from ship to Ship; and to the 2d, that as the father came to this Country as stated, in the course of the year 1783 and has continued his domicil here ever since, having also become naturalized as a citizen shortly after his arrival, it must follow by the operation of the Treaty of peace, the definitive articles of which were not ratified by Congress until the 14th Jany 1784 nor the ratifications exchanged till some time afterwards, that the father and of course the son who was then of very tender age, are citizens of the United States, according to the most rigid of the principles acted upon by the British Government itself.
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   The enclosure was no doubt JM to George W. Erving, 1 Nov. 1803.



   
   John McElwee, a “painter and color-man,” lived in Philadelphia before moving to Washington, where he contracted to buy a house lot from William Thornton in 1800. Alexander McElwee was impressed in 1799 in the West Indies from the Columbia and taken into the Pelican (Campbell, History of the Friendly Sons of St. Patrick, p. 477; Ford, “Diary of Mrs. William Thornton,” Records of the Columbia Historical Society 10 [1907]: 118, 119, 136; George W. Erving, “Statement of Applications Made to the British Government in 1538 Cases of Impressed Seamen …,” in Letter from the Secretary of State, Accompanying Statements and Abstracts Relative “To the Number of American Seamen Who Have Been Impressed …” [Washington, 1805; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 9545]).


